PER CURIAM.
Appellant has sought review of an Order Denying Motion to Remove Lien. Review of such an order would ordinarily be called up for review in an appeal from the final order entered concluding the action below. Mathews v. Risk Management, 16 So.3d 230 (Fla. 1st DCA 2009). Here, however, no final order has yet been entered. See Benton v. Moore, 655 So.2d 1272 (Fla. 1st DCA 1995) (dismissing appeal as premature where order granted motion to dismiss without dismissing action). Thus, the appeal is premature and must be dismissed. The dismissal is without prejudice to appellant’s right to seek review upon the rendition of a final order disposing of the petition for writ of mandamus.
BENTON, C.J., WOLF and SWANSON, JJ., concur.